Drawings
The drawings were received on 06/15/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112(b), is withdrawn in view of Applicant’s amendment filed 06/15/2022.

Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101, is withdrawn in view of Applicant’s reply filed 06/15/2022.
To note: Claims 1-6 are patent eligible with regards to the 2019 Patent Eligibility Guidance Update. The claims, taken as a whole amount to a practical application (e.g. configuring the translational sprinkler to reduce runoff of soil) of the judicial exception see Patent Eligibility Guidance Update (a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception).

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, (d) assuming a distribution shape of the volume of water sprinkled from the translational sprinkler, and establishing a functional relationship ht = kf(t) between instantaneous sprinkling intensity ht and the movement time t according to the mathematical characteristics of the assumed shape, where, k is a general term of all variables in the analytic expression f(t), and f(t) is an analytic expression of the independent variable t; calculating the variable k in the functional relationship ht = kf(t) from the value of the movement time t and the value of the average depth H of sprinkled water which are calculated in the step (c), according to the mathematical characteristics of the assumed shape; and (e) substituting the specific numerical value of instantaneous movement time t of the translational sprinkler into the functional relationship ht = kf(t) established in the step (d) to obtain the value of ht, which is the numerical value of the instantaneous sprinkling intensity of the translational sprinkler.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fischman (US Patent Application Publication 2019/0104696 A1) discloses a system and method for irrigation management using VRI ray casting algorithms within irrigation machine workflows;

Needham (US Patent Number 10,058,879 B2) discloses a system and method for estimating fluid flow based on valve closure time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862